Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-16-00814-CV

                                         IN RE Richard LARES

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: January 4, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 19, 2016, Relator filed a petition for writ of mandamus. The court has

considered the petition and is of the opinion that Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2016-CI-12518, styled Richard Lares v. Karina Guevara, pending in the
37th Judicial District Court, Bexar County, Texas, the Honorable Richard E. Price presiding.